IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,016 & AP-76,017




EX PARTE ADAM ROBERTS LEWIS, Applicant




ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. B-10,598-B & B-10,599-B IN THE 173RD
DISTRICT COURT FROM HENDERSON COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault on a peace officer and deadly conduct and sentenced to twenty years and five years
imprisonment.  The Twelfth Court of Appeals affirmed his convictions. Lewis v. State, Nos.12-05-345-CR & 12-05-346-CR (Tex. App. - Tyler, delivered September 29, 2006, pet. Ref’d ) 
            Applicant contends that his trial counsel rendered ineffective assistance because put on no
evidence at the guilt phase to show that Applicant either was insane or believed that he was
defending his home from burglars.  The trial court conducted a hearing and concluded that trial
counsel was ineffective in failing to present any evidence at the guilt phase of Applicant’s trial and
that such ineffective representation prejudiced Applicant.  
            We find, therefore, that Applicant is entitled to a new trial.  The judgments of conviction in
Case Nos. B-10,598 & B-10,599 from the 173rd Judicial District Court of Henderson County are set
aside, and Applicant is remanded to the custody of the Sheriff of Henderson County to answer the
charges against him.
 
Delivered:  October 8, 2008
Do Not Publish